UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6561


CARLOS WOODS,

                      Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-00649-WDQ)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Carlos Woods, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos Woods filed a petition for a writ of audita

querela in the district court, pursuant to the All Writs Act,

28 U.S.C. § 1651 (2006), seeking to challenge his convictions on

two     counts     of     possession          with     the     intent      to    distribute

controlled substances.             The district court treated the petition

as both a 28 U.S.C.A. § 2255 (West Supp. 2012) motion and a

petition    for    a     writ     of    audita       querela    and     issued     an     order

dismissing the petition on the basis that the § 2255 motion was

successive and Woods had not demonstrated entitlement to the

extraordinary remedy of a writ of audita querela.                                  Woods now

appeals.    We dismiss in part and affirm in part.

            The    portion        of    the    district      court’s       order      treating

Woods’ petition as a successive § 2255 motion and dismissing it

on that basis is not appealable unless a circuit justice or

judge    issues     a     certificate           of    appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).                A certificate of appealability will not

issue    absent     “a     substantial          showing        of    the    denial      of     a

constitutional          right.”         28     U.S.C.      § 2253(c)(2).           When      the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating            that   reasonable      jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see     Miller-El       v.    Cockrell,      537    U.S.      322,    336-38

                                                2
(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and   conclude      that   Woods      has    not       made    the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

this portion of the appeal.

            Additionally, we construe Woods’ notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.           United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).           In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:      (1) newly          discovered             evidence,        not         previously

discoverable        by   due    diligence,           that     would    be    sufficient      to

establish      by    clear      and   convincing            evidence        that,    but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of   the     offense;        or   (2)    a     new    rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                               28 U.S.C.A.

§ 2255(h).          Woods’      claims      do       not    satisfy    either       of     these

criteria.      Therefore, we deny authorization to file a successive

§ 2255 motion.



                                                 3
               With respect to the portion of the district court’s

order denying relief on the merits on Woods’ petition for a writ

of audita querela, we confine our review on appeal to the issues

raised    in    the   Appellant’s   brief.        See    4th    Cir.     R.    34(b).

Because Woods’ informal brief does not challenge the basis for

the district court’s disposition, Woods has forfeited appellate

review of the court’s order.              Accordingly, we grant leave to

proceed    in    forma   pauperis   and     affirm      the    district       court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented        in   the    materials

before    the    court   and   argument   would    not    aid      the   decisional

process.



                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                      4